Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-10, 12-14, 22, 25,30,31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli US 2013/0285848 in view of Zorea et al. US 2018/0024236, Lodwig US 2003/0006930, Chang US 2013/0070677 and Zatman USPAT 10,310,066.
Regarding claim 1, Besoli discloses and shows in fig.1,2, a distributed low altitude radar system (¶ 0034, the radar could detect objects in the band of 30 MHz to 300GHz) (Radar system 10 comprises individual radar devices that each comprises antennas, shape module, transceiver) comprising: a) wireless networking equipment for producing RF signals (¶ 0031, discloses 13-25, that a wireless network is coupled to processor module 12; Moreover, processor module  may be a single processing devices for each radar devices ¶ 0031,line 1-5, the individual module 12 may be connected to wireless network of the radar device); b) at least one transmitting antenna (Radar device 1,2,R, comprises antenna module 4 in fig.2) coupled with the wireless networking equipment (each radar devices could have their own WN and wireless signal are generated by their processor module 18) for radiating signals in a skyward direction (¶ 0037, line 1-4, module 18); c) at least one receiving antenna (fig.2, antenna module for each radar devices comprises RX antenna) for receiving signals reflected from a low flying object; d) a radar processor (12) electronically coupled with the wireless networking equipment (¶ 0031, line 19-25) to receive signals therefrom, and being coupled with the receiving antenna (each radar 1 comprises antennas couple to WN network and processor) to receive signals therefrom; e) a computing component coupled to receive information from the radar processor (¶ 0031, discloses that radar system can be a control tower based aircraft tracking, aircraft tracking, it is implicit that 
Besoli differs from the claimed invention because he does not explicitly disclose a system that specifically discloses a computing component configured to receive information from a plurality of radar processors distributed throughout a network for a region of coverage, and wherein said computing component aggregates said information to detect and track low flying objects over the region of coverage (Although the Examiner believe that it will be an inherent feature of the system),  a bi-static radar system; wherein said wireless networking equipment is configured to communicate with the UAV; wherein said wireless networking equipment includes a transmitter for transmitting the RF signals which are broadcast from said transmitting antenna, and wherein said wireless networking equipment provides a copy of said RF signals to said radar processor; and  wherein said wireless networking equipment is configured to 
Zorea shows in fig.2, a computing component (330) configured to receive information from a plurality of radar processors (100 comprises processors) distributed throughout a network for a region of coverage, and wherein said computing component aggregates (¶ 0092, 330 monitors the radar system 310 and also the process management, that comprises all processors for the radars) said information to detect and track low flying objects over the region of coverage
        Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the device of Besoli because enhance performance (¶ 0021-0023) of the system, decrease false alarm and facilitate and improve management of the radar system (¶ 0092).
Lodwig discloses (¶0041) a bi-static radar system having at least one receiving antenna (100) for receiving signals reflected from a low flying object (110); d) a radar processor (320,330,410) electronically coupled with the wireless networking equipment (¶0048) to receive signals therefrom, and being coupled with the receiving antenna to receive signals therefrom; e) a computing component (340) coupled to receive information from the radar processor; f) wherein the computing component is configured to receive information from a plurality of radar processors (¶0062, multiple processors) multiple processors distributed throughout a network for a region of coverage, and 
        Lodwig evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli and Zorea. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lodwig in the device of Besoli and Zorea because it will improve accuracy detection of the flying object (0019).
Chang discloses (0017) a bi-static radar wherein said wireless networking equipment is configured to communicate with the UAV.
        Chang evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli, Zorea, and Lodwig. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Chang in the system of Besoli, Zorea, and Lodwig because it will facilitate communication (0017).
Zatman discloses (col.2,line 9-25) wherein said wireless networking equipment includes a transmitter for transmitting the RF signals which are broadcast from said transmitting antenna, and wherein said wireless networking equipment provides a copy of said RF signals to said radar processor; and  wherein said wireless networking equipment is configured to communicate with the UAV via said RF signals, and wherein said RF signals that communicate with said UAV are the same RF signals that serve as the radar detection signals, and are the same RF signals for which a copy is provided to said radar processor (See fig.2).

Regarding claim 2, Besoli in view of Zorea; Lodwig, Chang and Zatman discloses a system wherein said wireless networking equipment comprises a transceiver (18), a power supply (inherent), and a processor (¶ 0045,0049, transceiver generate a wireless signal) for processing communications transmitted and received over a network (See Besoli)
Regarding claim 3, Besoli in view of Zorea; Lodwig, Chang and Zatman discloses a system wherein at least one of said transmitting antenna and said receiving antenna comprises an antenna array (14) (fig.2) (See Besoli).
Regarding claim 4, Besoli in view of Zorea; Lodwig, Chang and Zatman discloses (¶ 0042, line 1-4) a system wherein at least one of said transmitting antenna and said receiving antenna comprises a phased array (See Besoli). 
Regarding claim 5, Besoli in view of Zorea; Lodwig, Chang and Zatman discloses a system wherein said system is configured to detect reflected RF radiation (¶ 0030-0033, the energy reflected off the UAVs is received by the antenna elements and the Rx/Tx modules) reflected off of a corner reflector of a UAV (See Zorea).
Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the 
Regarding claim 8, Besoli in view of Zorea; Lodwig and Chang, wherein a plurality of wireless networking equipment (¶ 0031) is provided forming a plurality of nodes (in fig.1, the nodes consist of the different radar devices 1,2 that comprises their own antenna, receiver, transceiver and wireless network)(See Besoli). 
Regarding claim 9, Besoli in view of Zorea; Lodwig, Chang and Zatman, discloses a system wherein said nodes are configured to provide signals indicating the presence of objects (fig.1 of Besoli discloses radar devices 1, 2 configured to provide signals indicating the presence of objects within the regions of the respective nodes).
Regarding claim 10, Besoli in view of Zorea; Lodwig, Chang and Zatman, a system wherein a plurality of transmitting antennas (14 for each radar devices)(fig.2) are coupled with a respective plurality of wireless networking equipment (¶ 0031) for radiating signals in a skyward direction from the transmitting antenna (antenna module 14 that comprises TX and RX); wherein each said plurality of transmitting antennas are configured to provide a skyward region of signal coverage; wherein a respective plurality of receiving antennas (RX) are provided for receiving reflected signals generated from said respective plurality of transmitting antennas; wherein each receiving antenna is located proximate to a respectively associated transmitting antenna (fig.2), and wherein a said transmitting antenna and said respectively associated receiving antenna define a detection region by their respective signal radiation and signal reception; wherein said system comprises a plurality of detection regions (¶ 0031 describes the radar functions)(See Besoli); and wherein said computing component 
Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the device of Besoli because enhance performance (¶ 0021-0023) of the system, decrease false alarm and facilitate and improve management of the radar system (¶ 0092).
Regarding claim 12, Besoli in view of Zorea; Lodwig, Chang and Zatman, a system further comprising a UAV air traffic control system (300 see Zorea) that is configured having at least one processor for processing information (310 comprises processing system) and is electronically coupled with said radar processor to receive tracking information for low flying objects within the region of detection, and to manage UAV operations by controlling one or more UAVs to minimize potential collisions with other UAVs and other objects within the detection region detected by the system (Zorea  ¶ 0092) . 
Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the device of Besoli because enhance performance (¶ 0021-0023) of the system, decrease false alarm and facilitate and improve management of the radar system (¶ 0092).
Regarding claim 13, Besoli in view of Zorea; Lodwig, Chang and Zatman, a system further comprising a UAV air traffic control system (Zorea 300) that is configured having at least one processor for processing information and is electronically coupled 
Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the device of Besoli because enhance performance (¶ 0021-0023) of the system, decrease false alarm and facilitate and improve management of the radar system (¶ 0092).

Regarding claim 14, Besoli in view of Zorea; Lodwig, Chang and Zatman, a system wherein said transmitting antenna provides RF communications (¶ 0030-0033, Zorea discloses a system for communications with one or more UAVs, wireless networking equipment comprises at least one transmitter, wherein said RF communications comprise RF signals generated by the transmitter; and wherein said receiving antenna is configured to receive echoes (energy reflected by UAV ¶ 0033) of the transmitted RF signals that are reflected off of an object. 
Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the device of Besoli because enhance performance (¶ 0021-0023) of the system, decrease false alarm and facilitate and improve management of the radar system (¶ 0092).

Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli and Lodwig. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the device of Besoli because enhance performance (¶ 0021-0023) of the system, decrease false alarm and facilitate and improve management of the radar system (¶ 0092).
Regarding claim 25, Besoli in view of Zorea; Lodwig, Chang and Zatman, a system wherein codes are imposed on the transmitter frequency carrier (¶0115 last 4 lines of the paragraph)(See Zorea). 
Zorea evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli and Lodwig. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zorea in the device of Besoli because enhance performance (¶ 0021-0023) of the system, decrease false alarm and facilitate and improve management of the radar system (¶ 0092).

Claim(s) 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besoli in view of Zorea; Lodwig, Chang and Zatman as applied to claims 1-5, 7-10, 12-14, 22, 25 and further in view of Hershey USPAT 7,626,729.
Regarding claims 6, 11, Besoli in view of Zorea; Lodwig, Chang and Zatman, discloses a radar system (10) having an antenna system.
Besoli in view of Zorea; Lodwig, Chang and Zatman differs from the claimed invention because he does not explicitly disclose a device having a system wherein the transceiver is configured to produce a transceiver signal that is polarized in a circular direction and wherein the receiving antenna is polarized in the opposite circular direction from the communications transceiver signal in order to reduce direct interference from the communications transceiver signals and provide increased responsiveness to reflections from objects. 
Hershey discloses (col.4, line 48-65) a system (100) wherein the transceiver (13,142) is configured to produce a transceiver signal that is polarized in a circular direction and wherein the receiving antenna (137,147) is polarized in the opposite circular direction from the communications transceiver signal in order to reduce direct interference from the communications transceiver signals and provide increased responsiveness to reflections from objects. 
Hershey is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli in view of Zorea; Lodwig and Chang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Hershey in the device of Besoli in view of Zorea; Lodwig, Chang and .
Claim(s) 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besoli in view of Zorea; Lodwig, Chang and Zatman as applied to claims 1-5, 7-10, 12-14, 22, 25 and further in view of Huemer US 2017/0199270.
Regarding claim 15, Besoli in view of Zorea; Lodwig, Chang and Zatman, discloses a radar system (10) having an antenna system, where RF signals are transmitted.
Besoli in view of Zorea; Lodwig, Chang and Zatman differs from the claimed invention because he does not explicitly disclose a system wherein the transmitter generating the RF signals provides a copy of the signals to the radar processor.
Huemer discloses (¶0018), a system wherein the transmitter generating the RF signals provides a copy of the signals to the radar processor (Antenna TX101 transmit the signal and a copy is provided to the processor).
Huemer is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli in view of Zorea; Lodwig, Chang and Zatman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Huemer in the device of Besoli and Zorea and Lodwig because facilitate the calculation of the distance between the radar and the target (¶0018).
Regarding claim 16, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system wherein the radar signals comprise communication signals 
Regarding claim 17 Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system wherein said RF signals comprise coded modulation (¶0115 last 4 lines of the paragraph) (See Zorea). 
Regarding claim 18, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system wherein the codes of the coded modulated RF signals comprise codes from signal communications between the at least one transmitting antenna and a UAV modulation (¶0115 last 4 lines of the paragraph) (See Zorea). 
Regarding claim 19, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system  wherein said codes are provided from said transmitter to both (i) said at least one transmitting antenna and (ii) said radar processor (¶0115 last 4 lines of the paragraph) (See Zorea)(Code are communicated back and forth from UAV to the antenna).

Regarding claim 20, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system of wherein said transmitter is linked to provide said codes to said radar processor (¶0115 last 4 lines of the paragraph) (See Zorea)(Code are communicated back and forth from UAV to the antenna).
Regarding claim 21, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system of wherein said transmitter is linked to provide said codes to a plurality radar processors within the transmission and echo range of said transmitter (¶0115 last 4 lines of the paragraph) (See Zorea) (Code are communicated back and 
Regarding claim 23, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system wherein said plurality of radar processors receive a copy (¶0018) (See Huemer), of a transmitted RF signal from the transmitter. 
Huemer is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli in view of Zorea; Lodwig and Chang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Huemer in the device of Besoli in view of Zorea; Lodwig, Chang and Zatman because facilitate the calculation of the distance between the radar and the target (¶0018).
Regarding claim 24, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer discloses a system of wherein said radar processor is configured to process phase differences (Besoli discloses (¶0040, a shaping module that could adjust the phase) between a reflected signal that is detected by the radar processor associated antenna, and a signal copy received from the transmitter (¶0115 last 4 lines of the paragraph) (See Zorea) (Code are communicated back and forth from UAV to the antenna, also RF is reflected from UAV and code is used to communicate with the UAV).
Regarding claim 30, Besoli in view of Zorea; Lodwig, Chang and Zatman a system, wherein said wireless network equipment is configured to communicate with UAVs, and wherein the codes are transmitted skyward and also are sent to the 
Lodwig evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli in view of Zorea; Lodwig, Chang and Zatman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lodwig in the device of Besoli in view of Zorea; Lodwig, Chang and Zatman because it will improve accuracy detection of the flying object (0019).
Regarding claim 31, Besoli in view of Zorea; Lodwig, Chang and Zatman, a system wherein said wireless networking equipment is supported on a tower [0031] (See Zorea).

Claim(s) 26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besoli in view of Zorea; Lodwig, Chang and Zatman as applied to claims 1-5, 7-10, 12-14, 22, 25 and further in view of Clingman US 2010/0194622.
Regarding claims 26, 27, Besoli in view of Zorea; Lodwig, Chang and Zatman discloses a radar system (10) having an antenna system, where RF signals are transmitted.
Besoli in view of Zorea; Lodwig, Chang and Zatman differs from the claimed invention because he does not explicitly disclose a system wherein codes are imposed on the transmitter frequency carrier that comprise pseudo random codes; wherein said pseudo random codes are generated for a code length of L bits which repeats 
Clingman discloses (¶0027) a system wherein codes are imposed on the transmitter frequency carrier that comprise pseudo random codes; wherein said pseudo random codes are generated for a code length of L bits which repeats periodically based on a number of shift register stages N, wherein for the number of shift register stages N, L bits is determined by the expression L=2 N-1, (as for the expression, pseudo random codes with be generated by an expression). 
Clingman is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli in view of Zorea; Lodwig and Chang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Clingman in the device of Besoli in view of Zorea; Lodwig, Chang and Zatman because it will improve security (¶0027).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer as applied to claims 1-5, 7-10, 12-14, 22, 25,28 and further in view of Clingman US 2010/0194622.
Regarding claim 29, Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer, discloses a radar system (10) having an antenna system, where RF signals are transmitted.
Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer differs from the claimed invention because he does not explicitly disclose a system wherein codes are imposed on the transmitter frequency carrier that comprise pseudo random codes.

Clingman is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Clingman in the device of Besoli in view of Zorea; Lodwig, Chang and Zatman and Huemer because it will improve security (¶0027).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-27, 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813